Me. Justice Wole
delivered the opinion of the court.
This was a deed of sale in which the purchaser signed propria persona; -but not so the g'rantors. The ‘attesting clause of the notary recites: “The deed being read, inasmuch as the parties renounced, on being told thereof, the right to read it for themselves, they ratify and sign, exception made of the grantors who said that they did not know how to do so (sign), and the instrumental witness, Onofre Aponte, doing so for them.” The grantors, as recited in the deed, were two, namely, Francisco Martinez Montanez and Justina Her-nández, his wife. The registrar refuses to record the instrument because the instrumental witness does not give the names and surnames of the grantors for whom he signs. In other words, the registrar maintains that to say that the instrumental witness signed in the names of the gralitors is not enough, but that their specific names should have been set forth in the attesting clause above recited. We might see some force in this objection if the grantors had been more than two and it had been necessary to specify which of them did not know how to write, but here it is the two only grantors who cannot write. There is no possible ambiguity where' the plural word “grantors” is used and it turns out in the deed that there are only two. The instrumental witness heard the deed read and necessarily knew to whom the word “grantors” exclusively referred. Cerium esi quod cerium reddi poiest. The note must be

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.